Citation Nr: 0021014	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 6, 1998?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945, including combat service in the European 
Theater during World War II.  His decorations include the 
Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD and assigned a 10 percent evaluation.  The veteran 
perfected a timely appeal of this determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as styled on the title page.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


REMAND

The Board has carefully reviewed the record on appeal and 
finds that this matter must be remanded for additional 
development and adjudication.

During the course of this appeal, the veteran was afforded a 
VA examination in October 1998.  Unfortunately, his claims 
folder was not available to the examining physician.  
Moreover, the physician specifically noted that the veteran 
was receiving regular treatment for this disability at the VA 
PTSD clinic in Columbia, South Carolina, yet these records 
were not available for his consideration.  Hence, the 
examination report is not adequate for rating purposes.  

The Board finds that this is especially so in light of the 
other evidence of record relating to the nature and severity 
of his service-connected psychiatric disability.  In this 
regard, the Board observes that an April 1998 VA outpatient 
treatment entry, the only pertinent outpatient treatment 
record associated with the claims folder, reflects that the 
examiner characterized the disability as productive of 
"considerable to severe industrial impairment."  Further, 
in a January 1999 report, that same VA psychologist indicated 
that he had been treating the veteran for his PTSD on both an 
individual and in a group basis and reported, among other 
things, that the veteran was severely disabled due to the 
condition; indeed, he opined that, as a result of his PTSD, 
the veteran was unemployable.  In addition, in a December 
1998 report, a private psychologist, Dr. Edwin D. Ayers, 
indicated that he was treating the veteran for his PTSD and 
provided an assessment regarding the severity of the 
condition that differs considerably with that contained in 
the October 1998 VA psychiatric examination report.

Under the circumstances, the Board finds that the evidence of 
record is not sufficient to accurately assess the extent and 
severity of the veteran's PTSD.  Further, the Board notes 
that VA's duty to assist requires that the RO obtain and 
associate with the claims folder any outstanding records of 
the veteran's treatment for his PTSD.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, additional development is necessary to resolve the 
conflicting medical evidence of record and to shed light on 
the actual extent of the veteran's disability, and the Board 
finds that this would best be accomplished by affording the 
veteran a contemporaneous and comprehensive VA psychiatric 
examination after all outstanding VA and private medical 
evidence have been associated with the claims folder.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).

As a final point, the Board observes that consideration of 
these outstanding records may be especially significant in 
this case in light of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson.  In that 
case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for PTSD.  This specifically 
includes any inpatient or outpatient 
records, dated since May 1998, from the 
VA Medical Center in Columbia, South 
Carolina; from Dr. Edwin D. Ayers, or any 
other examiner who treated the veteran at 
the Counseling Consortium for PTSD, in 
Greenwood, South Carolina; as well as all 
other records from any facility or source 
identified by the appellant.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be so informed.

2.  After associating any records 
received with the claims folder, the RO 
should schedule the veteran to undergo a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  If possible, the percentage 
of the GAF score representing impairment 
due to PTSD should specifically be 
indicated.  In addition, in offering this 
assessment, the examiner should comment 
on the entries contained in the pertinent 
VA outpatient treatment records as well 
as impressions contained in the December 
1998 and January 1999 reports.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
issue of the propriety of the initial 
evaluation assigned for the veteran's 
PTSD in light of all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law, including 
whether a staged rating is appropriate in 
light of the Court's decision in 
Fenderson.  In making this determination, 
the RO must provide adequate reasons and 
bases for its conclusions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


